Title: To Thomas Jefferson from Thomas McKean, 18 February 1805
From: McKean, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Lancaster Feby. 18th. 1805.
                  
                  Permit me to congratulate you on your second appointment to the most dignified station your fellow Citizens in the United States of America can confer. Your majority has been greater than my most sanguine expectations had predicted, and exceeds (if my knowledge of the condition of the human character in America is correct) what any of your successors will ever obtain.
                  As an incendiary & malicious essay in manuscript, stating that the officers of this State & many others had obtained my consent (tho with difficulty) to be a candidate for the Presidency of the Union, had been circulated early in the last year thro’ the City of Washington; especially among the Principals of the departments under your government; it appears to me proper, besides what has been heretofore done, that you should be informed, that the twenty electors of Pennsylvania were & are my sincere friends, that fifteen of them recieved & now hold commissions under me and that two of the others were commissioned on my recommendation; Charles Thompson was educated in the same Academy with me, the two remaining are known republicans & friends. I have traced this insidious procedure, and at present it rests with Mr. William Duane, the Editor of the Aurora in Philadelphia. I fear, we have Porcupines and Calenders yet remaining among us; and I know we have some Catalines & Judases: they should be suspected & watched.
                  The Judges of our Supreme court have been constitutionally acquitted, altho in the Senate there was a majority of two against them, to my great astonishment; for nothing criminal was proved against them, nor, as I have heard, suggested: but they were accused of having given a wrong judgment, & the majority of Senate were of that opinion, with whom I differ toto cælo.
                  We are not quite safe, but time & prudence may alter our situation. I commissioned Thomas Cooper Esquire, President of the Courts of common pleas, in the counties composing the fourth district, in August last; and he has acquitted himself in his first circuit to my satisfaction, and that of the federal Lawyers, as well as the people in general: his salary is sixteen hundred Dollars, a year, and he is contented. I believe this was promised to you; and I hope it will be pleasing, to be assured of it’s performance.
                  The federal presses continue their imbecile censures upon you, but more feebly than heretofore; with respect to myself, I am told (for I seldom see any of their News-papers) they are silent: but in social companies, as I have heard, even the Tories eulogise me. This stratagem, to destroy, has been borrowed from Greece, Rome &c. Tacitus mentions it; the intention is to render me suspected by the Whigs or Republicans, and to cause a diversion at the next election for Governor in October; but be assured, Sir, it will be frustrated. Never confide in a Tory, nor in office-hunting, disappointed, pretended & violent Whigs.
                  Republicans are predominant (thank God) in the United States; but as you have wisely predicted, they will divide; and it seems to me, the period of division has commenced. In this State it originated in the election of Doctor Leib as a member of the House of Representatives in Congress, at the last election; when Mr. Duane, whose former conduct had endeared him to the whigs, took the most active part in his behalf, but in his zeal for the Doctor, endeavoured to injure all his other friends who opposed his election. Few men can bear prosperity—Mr. Duane seems to me to be one of the number. He affects to consider his importance, as an editor of a News-paper, to be superior to the Governor of a State, or even of the President of the United States. He is in the same situation, that Wm. Cobbitt (the Editor of the British paper, stiled the Porcupine Gazette) was, on a recognizance to be of the good behaving, he has been sued, and the cause will probably be tried at the ensuing March Term; from this circumstance, he has imprudently exerted every influence, he possessed (which has been more powerful than could rationally have been supposed) to have the impeached Judges convicted. He has been disappointed, and because, from principle, I always, when consulted, declared my sentiments, in their favor, and because I did not favor Doctor Leibs election, in which I was neutral, he has become (insidiously, not openly) my enemy. None of the impeached Judges ever voted for me as Governor, & probably never will, but the precedent of an impeachment for such a cause alarmed me; never was there less occasion, in my opinion, for such a prosecution.
                  May the next period of your administration be as propitious & happy for yourself & country, as the last; nothing more can be expected by your fellow-citizens; and may your health of body & strength of mind continue, as you would wish them.
                  God bless you. I am, dear Sir, Your most obedient servant,
                  
                     Tho M:Kean 
                     
                  
               